 US TELEFACTORS CORPUS Telefactors CorporationandProfessional,Technical,and Clerical Employees Union, Local707, affiliated with National Production Work-ers UnionCase 13-CA-27948March 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTUpon a charge filed by the Union August 17,1988,1and amended September 7, the GeneralCounsel of the National Labor Relations Boardissued a complaint September 26, against U S Telefactors Corporation, the Respondent, alleging thatithas violated Section 8(a)(1) and (3) of the Na-tionalLabor Relations ActAlthough properlyserved copies of the charge and complaint, the Re-spondent has failed to file a timely answerOn November 8, the General Counsel filed aMotion for Summary Judgment On November 10,the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted On November18, the Acting Regional Director for Region 13issued an order referring to the Board the Re-spondent'sMotion to Extend the Time to Answeror Otherwise Plead Thereafter, the General Coun-sel filed her opposition to the Respondent's motion,theRespondent filed a reply, and the GeneralCounsel filed a response to the Respondent's replyThe National Labor Relations Board has delegated its authority in this proceeding to a three-member panelRuling on Motion for Summary JudgmentSection 102 20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown The complaint statesthat unless an answer is filed within 14 days ofservice, "all the allegations in the complaint shallbe deemed to be admitted to be true and shall be sofound by the Board " Further, the undisputed alle-gations intheMotion for Summary Judgment dis-close that Board Agent James A Miller, by phoneon October 19, and by letter dated October 20 andsentby certified mail, notified the Respondent thatan answerhad not been received although it wasdue October 12, and that a Motion for SummaryJudgment would be filed unless an answer was received by October 271All dates refer to 1988 unless otherwise noted567As noted above, after the General Counsel filedher Motion for Summary Judgment, the Respond-ent filed a Motion to Extend the Time to Answeror Otherwise Plead, seeking an extension of time inwhich to file the answer it attached to its motionIn its motion, the Respondent states that it was an-ticipating settlement of the matter, that one of itsattorneys was ill from October 17 to 19, and thatthe Respondent's attorneys had an unusually heavyworkloadWe find the Respondent's explanationsdo not constitute good cause for the failure to file atimely answer 2In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneralCounsel'sMotion for Summary Judg-ment 3On the entire record, the Board makes the fol-lowingFINDINGS OF FACTIJURISDICTIONThe Respondent, a corporation with an officeand place of business in Aurora, Illinois, is engagedinproviding telephone communication servicesDuring the past calendar year, the Respondent, inthe course and conduct of its business, has derivedgross revenues in excess of $100,000, providedservices valued in excess of $10,000 directly to entitres located outside the State of Illinois, and performed services valued in excess of $50,000 forChicago Triple A Motor Club and Centel CableTelevision of Illinois, which entities are engaged ininterstate commerce and meet the National LaborRelationsBoard's jurisdictional standards otherthan the indirect outflow or inflow standardsWefind that the Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act and that the Union is a labor organi-zationwithin the meaning of Section 2(5) of theActIIALLEGED UNFAIR LABOR PRACTICESAbout August 13, certain of the Respondent'semployees ceased work concertedly and engagedin a strike regarding their terms and conditions of2 SeeSorensen Industries290 NLRB 1132 (1988) (thepossible settlement of a casedoes not providean exemptionfrom therequirement tofile an answer)Ancorp National Services202 NLRB 513 (1973) (the respondent s explanationthatitfailed topreviouslyfile an answer becauseof theserious illness and consequent absence of its vice president was notdeemedto constitutegood cause)3Accordingly we deny theRespondents motion to extend the time toanswerIn grantingtheMotionfor Summary Judgment ChairmanStephenshas analyzed the Respondents explanationsunder thetest enunciated byhim in his concurringopinion inOdalysManagementCorp292 NLRB1115 (1989) and findsthem wanting293 NLRB No 59 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployment The strike took place at the Respond-ent's facility in Aurora, Illinois, and lasted until ap-proximately August 15 On that date, the Respond-ent discharged Alice Bnnda, Michelle Geihm, Cyn-thiaGonzales,Wendy Gonzales, Patricia McCarthy,Delores JNash, Jeanne A Neupert, AnnSaye,MelissaStorer, and Cheryl LWren becauseof their participation in the work stoppage TheRespondent discharged these employees to discourage them fromengagingin such activities or otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection TheRespondent also engaged in this conduct becausethese employees joined, supported, or assisted theUnion By this conduct, the Respondent violatedSection 8(a)(1) and (3) of the ActCONCLUSIONS OF LAW1U S Telefactors Corporation is an employerengaged in commerce within the meaning of Section 2(6) and (7) of the Act2By discharging the employees listed in sectionII because of their union activities, or because oftheir participation in a work stoppage or other con-certed activities for the purpose of collective bar-gaining or other mutual aid or protection, the Re-spondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of theAct3The aforesaid unfair labor practices are unfairlaborpracticesaffecting commerce within themeaning of Section 2(6) and (7) of the ActREMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theActTo remedy the Respondent's discharge of AliceBrinda,Michelle Geihm, Cynthia Gonzales, WendyGonzales,PatriciaMcCarthy,Delores JNash,Jeanne A Neupert, Ann Saye, Melissa Storer, andCheryl L Wren in violation of Section 8(a)(1) and(3) of the Act, we shall order that the Respondentoffer them immediate and full reinstatement to theirformer jobs or, if these jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights and privilegespreviously enjoyed, and make them whole for anyloss of earnings and other benefits suffered by thembecause of their unlawful discharge, less any net in-terim earnings Backpay is to be computed in themanner prescribed inF W Woolworth Co,90NLRB 289 (1950), with interest to be computed inthe manner prescribed inNew Horizons for the Re-tarded,283NLRB 1173 (1987) 4 We shall alsoorder the Respondent to remove from its recordsany reference to the unlawful discharge of eachemployee and to provide each employee with writ-ten notice of the removal and that his or her un-lawful discharge will not be the basis of any futurepersonnel action against him or herORDERThe National Labor Relations Board orders thattheRespondent,U S Telefactors Corporation,Aurora, Illinois, its officers, agents, successors, andassigns, shall1Cease and desist from(a)Dischargingorotherwisediscriminatingagainst any employee for supporting Professional,Technical, and Clerical Employees Union, Local707, affiliatedwith National ProductionWorkersUnion, or any other Union or for participating in awork stoppage or other concerted activities for thepurpose of collective bargaining or other mutualaid or protection(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action necessary to effectuate the policies of the Act(a)Offer Alice Brinda, Michelle Geihm, CynthiaGonzales,Wendy Gonzales, Patricia McCarthy,Delores JNash, Jeanne A Neupert, Ann Saye,Melissa Storer, and Cheryl LWren immediate andfull reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or anyother rights or privileges previously enjoyed, andmake them whole for any loss of earnings andother benefits suffered as a result of the discrimina-tion against them, in the manner set forth in theremedy section of the decision(b)Preserve and, on request, make available tothe Board or its agents for examination and copying,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(c)Remove from its files any reference to theunlawful discharges of Alice Brinda,MichelleGeihm, Cynthia Gonzales, Wendy Gonzales, PatriciaMcCarthy, Delores J Nash, Jeanne A Neupert,Ann Saye, Melissa Storer, and Cheryl L4 Interest on and after January11987 shall becomputed at theshort term Federal rate for the underpayment of taxes as set out in the1986 amendmentto 26 U S C § 6621 US TELEFACTORS CORPWren and notify the employees in writing that thishas been done and that the discharges will not beused againstthem in any way(d) Post at its facility in Aurora,Illinois,copiesof the attached notice marked "Appendix "5Copies of the notice, on forms provided by the Re-gionalDirector for Region 13, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complya If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice569WE WILL NOT discharge or otherwise discrimi-nate against any of you for supporting Professional,Technical, and Clerical Employees Union, Local707, affiliatedwith National Production WorkersUnion, or any other union or for participating in awork stoppage or other concerted activity for thepurpose of collective bargaining or other mutualaid or protectionWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Alice Brinda, Michelle Geihm,CynthiaGonzales,WendyGonzales,PatriciaMcCarthy, Delores J Nash, Jeanne A Neupert,Ann Saye, Melissa Storer, and Cheryl L Wren immediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-nionty or any other rights or privileges previouslyenjoyed and WE WILL make them whole for anyloss of earnings and other benefits resulting fromtheir discharge, less any net interim earnings, plusinterestWE WILL notify Alice Brinda, Michelle Geihm,CynthiaGonzales,WendyGonzales,PatriciaMcCarthy, Delores J Nash, Jeanne A Neupert,Ann Saye, Melissa Storer, and Cheryl LWrenthat we have removed from our files any referenceto their discharges and that the discharges will notbe used against them in any wayU S TELEFACTORS CORPORATION